1585 Broadway New York, NY 10036-8299 Telephone 212.969.3000 Fax 212.969.2900 BOCA RATON BOSTON CHICAGO HONG KONG LONDON LOS ANGELES NEW ORLEANS NEWARK PARIS SÃO PAULO WASHINGTON Julie M. Allen Member of the Firm Direct Dial 212.969.3155 jallen@proskauer.com November 20, 2008 Via EDGAR, Facsimile and Federal Express Ms. Mellissa Duru Attorney-Advisor Office of Mergers and Acquisitions Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549-3628 Re: Wendys/Arbys Group, Inc. Schedule 14D-9 filed on November 7, 2008 File No. 05-30388 Dear Ms. Duru: On behalf of Wendys/Arbys Group, Inc. (the Company), this letter is in response to your comment letter dated November 18, 2008 relating to the Companys Solicitation/Recommendation
